 

SEPARATION AGREEMENT AND GENERAL RELEASE

        This Separation Agreement and General Release (“Agreement”) is made and
entered into this 31st day of March 2004, by and between W.W. Grainger, Inc.
(“Grainger” as used in this document means W.W. Grainger, Inc. and all
subsidiaries and affiliates, as well as any present or former officer, director,
employee, agent or benefit plan of Grainger or any subsidiary or affiliate) and
John W. Slayton, Jr. (the “Officer”). The Officer, together with his Spouse,
Elizabeth Slayton, (“Spouse”) understand and voluntarily enter into this
Agreement with Grainger and in consideration of the compensation and benefit
continuation described herein, agree as follows:

1. Resignation as Officer; Separation Date. The Officer hereby acknowledges that
he has resigned effective March 1, 2004 as both an Executive Officer and Officer
of Grainger. Officer’s active employment with Grainger shall cease effective
April 30, 2004. (the “Resignation Date”)


2. Separation Payments; Retirement. Following the Resignation Date, Grainger
shall pay the Officer an amount representing Eighteen (18) months of the
Officer’s current base pay. Such amount shall be paid in monthly installments
(“Separation Payments”), less required deductions, from the Resignation Date
through October 31, 2005 (the “Retirement Date”), at which time the Officer will
be considered a retiree of the Company. No Separation Payments shall be made to
the Officer until at least the eighth (8th) day following the day on which this
Agreement is fully executed, and provided that the Agreement is not revoked by
the Officer pursuant to Paragraph 22 prior to that date.


3. Benefits.


  (a) Health, Dental and Life. Grainger will continue to provide, through
deductions from the Officer’s Separation Payments at the same rate paid by
employees, group health and dental benefits and life insurance as currently
maintained for the Officer, or as subsequently modified by Grainger, through the
Retirement Date. Dental benefits and group life insurance will terminate
earlier, however, on the date that the Officer becomes eligible for benefit
coverage through a subsequent employer. After the Officer’s benefit coverage
ceases on October 31, 2005, the Officer may elect to continue group health and
dental benefits under COBRA or health benefits under Grainger’s retiree health
program at the rate applicable to a retiree with 25 years of service, who has
attained age 55.


  (b) Profit Sharing. For the 2004 and 2005 plan year(s), the Officer will be
eligible to share in contributions under the W. W. Grainger, Inc. Employees
Profit Sharing Plan (“PST”) and the W. W. Grainger, Inc. Supplemental Profit
Sharing Plan (“SPSP”). The Separation Payments received in the relevant plan
year(s) will be included for purposes of determining the amount of the Officer’s
contributions under the PST (to the extent permitted by applicable law) and
SPSP. After October 31, 2005, the Officer will be eligible for distribution of
his vested funds in accordance with the terms of PST and SPSP applicable to
participants who are eligible to retire.


 

--------------------------------------------------------------------------------



  (c) Separation Benefit. As soon as practicable after the Retirement Date, all
amounts attributable to Grainger’s former 1984 Frozen Separation Severance
Benefit Program will be paid to the Officer in a lump sum, less required taxes
and applicable withholding.


  (d) Unemployment Benefits. As a Grainger retiree, the Officer agrees that he
will not apply for unemployment benefits while he continues to receive
Separation Payments through the Officer’s Retirement Date or at any time in the
future that would otherwise be chargeable to Grainger’s unemployment insurance
account.


  (e) Vacation. The Officer understands that he will not be eligible for nor
accrue any additional vacation eligibility after his Resignation Date. Payment
for any earned but unused vacation will be made in the form of a lump sum, less
required deductions, payable to the Officer as soon as practicable following the
Officer’s Resignation Date.


  (f) Management Incentive Program (MIP). As additional separation payments, the
Officer will participate in the 2004 and 2005 MIP program. Officer’s payments
shall be based upon the Officer’s current salary and target level, adjusted for
company performance and shall include a calculation taking into account the “30%
personal objective” component. Calculation of this component shall be based upon
the average earned by employees in Leadership Bands A-D. Officer’s 2005 MIP
payment shall be pro-rated at a rate of 10/12th. Each year’s award will be paid
during the first quarter of the subsequent year. The Officer will not be
eligible for any award with respect to years after 2005.


  (g) Executive Deferred Compensation Plan. Subsequent to the Retirement Date,
the Officer shall be eligible to receive benefit payments that the Officer had
previously elected to defer under the Executive Deferred Compensation Plan, in
accordance with the terms of that Plan.


  (h) Executive Death Benefit Plan. The Officer will continue as a participant
under the W. W. Grainger, Inc. Executive Death Benefit Plan (the “Death Benefit
Plan”) for 18 months after the Resignation Date and will thereafter be
considered a retiree of Grainger for purposes of post employment benefits under
the Death Benefit Plan. The benefit payment by Grainger to the Officer’s
designated beneficiary in the event of the Officer’s death shall be determined
and paid in accordance with the provisions of the Death Benefit Plan at the date
of the Officer’s death, except that the Officer’s monthly salary and target MIP
percentage as of the Resignation Date shall be used in any necessary
calculations.


  (i) Automobile Allowance. Officer will be provided with an automobile
allowance in the amount of $20,000.00 per year for the years 2004 (already
received) and 2005.


  (j) All other benefits and the Officer’s eligibility to participate in any
other Grainger employee programs will cease as of the Resignation Date, except
as provided or referenced in this Agreement or after the Retirement Date under
programs made available to Grainger retirees.


4. Stock Options and/or Restricted Stock. The Officer will be eligible to
exercise all vested stock options pursuant to the terms of the W. W. Grainger,
Inc. 1990 Long Term Stock 


2

--------------------------------------------------------------------------------



  Incentive Plan and the W.W. Grainger, Inc. 2001 Long Term Stock Incentive Plan
and existing stock option agreements. Options will continue to vest through the
Retirement Date, and any remaining unvested options will fully vest as of the
Retirement Date. Thereafter, all options must be exercised on or before the
expiration date of each option or within six (6) years of the Officer’s
Retirement Date, whichever should occur first. The Officer further understands
and agrees that the non-competition provisions of restricted stock and/or stock
option agreements to which the Officer is a party, which provisions are
incorporated herein by reference, including without limitation the
Non-Competition Agreement dated 11/8/96, the W.W. Grainger, Inc. Stock Option
Award Agreement dated April 30, 2003, and the W.W. Grainger, Inc. Restricted
Stock Agreement dated November 8,1996 (collectively, the “non-competition
provisions”), will remain in full force and effect, and are in addition to and
not superceded by any other obligation set forth in this Agreement. The Officer
acknowledges and agrees that, for purposes of such agreements, the Officer’s
employment with Grainger shall be considered terminated on the Termination Date
hereunder, and the term “Date of Termination” as used in the Non-Competition
Agreement dated November 8, 1996, shall mean the Termination Date hereunder. The
Officer understands that he will not be eligible for any further grants of stock
options after the Resignation Date.



  Grainger management shall recommend to the Compensation Committee of the Board
(CCOB) at a CCOB meeting that it approves amendment of the Officer’s Restricted
Stock Agreements dated November 8, 1996 in the amount of 20,000 shares. Such
amendment shall provide that, subject to the Officer’s compliance with all terms
and conditions of the non-competition provisions and this Agreement, as of
October 31, 2005 all of the Officer’s existing shares of restricted stock of the
Company granted under such agreements, which stock is currently in the
possession of Grainger, shall not be forfeited but shall be delivered to the
Officer free of all restrictions, less any shares retained for the purpose of
the payment of withholding or other taxes to the extent permitted by law.


  As previously elected by you, Grainger shall also provide Officer with 5,000
Restricted Stock Units, that are otherwise vested, on Officer’s Retirement Date,
free of all restrictions, less any shares retained for the purpose of the
payment of withholding or other taxes to the extent permitted by law.


5. Additional Services. At the Officer’s request, Grainger will continue to
provide the Officer all necessary and appropriate professional services for
income tax return preparation through the 2006 tax year.


6. General Release and Waiver of Claims. In exchange and in consideration for
the promises, obligations, and agreements undertaken by Grainger herein, which
the Officer agrees and acknowledges are adequate and sufficient consideration,
the Officer, together with his Spouse and on behalf of himself, his agents,
representatives, attorneys, assigns, heirs, executors, administrators, and other
personal representatives, releases and forever discharges Grainger, its related
entities, parent company, and subsidiaries, and all of their officers,
employees, directors, agents, attorneys, personal representatives, predecessors,
successors, and assigns (hereinafter collectively referred to as the
“Releasees”) from any and all claims of any kind which he has, or might have, as
of the date of this Agreement; or which are based on any facts which exist or
existed on or before the date of this Agreement. The claims the Officer is 


3

--------------------------------------------------------------------------------



  releasing include, but are not limited to, all claims relating in any way to
his employment at Grainger or his/her separation from that employment; and all
claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, 42 U.S.C. §  1981, the Equal Pay Act, the Employee Retirement Income
Security Act, the Americans with Disabilities Act, the Federal Rehabilitation
Act, the Age Discrimination in Employment Act, the Older Worker Benefit
Protection Act, the Illinois Human Rights Act, the Illinois Wage Payment and
Collection Act, or any other federal, state or local law relating to employment,
discrimination, retaliation, or wages, or under the common law of any state
(including, without limitation, claims relating to contracts, wrongful
discharge, retaliatory discharge, defamation, intentional or negligent
infliction of emotional distress, and wrongful termination of benefits). The
Officer also releases and forever discharges Grainger and all other Releasees
from any and all other demands, claims, causes of action, obligations,
agreements, promises, representations, damages, suits, and liabilities
whatsoever, both known and unknown, in law or in equity, which he has or might
have as of the date of this Agreement. The Officer understands that this
paragraph of this Agreement contains a complete and general release of any claim
that he now has against Grainger, or could ever have against Grainger, based on
any fact, event, or omission that has occurred up to the time at which he signs
the Agreement.



  The Officer does not intend to nor is he waiving any rights or claims that may
arise after the date that he signs this Agreement, nor any right on the
Officer’s part to challenge the knowing and voluntary nature of this release
with respect to claims under ADEA. Notwithstanding the foregoing, the Officer
does not waive any rights he may have to benefits available after termination
under any company-sponsored employee benefit plan, or any rights he may have to
insurance protection and/or indemnification for actions taken by the Officer
while an employee, officer and/or director of Grainger. The Officer acknowledges
that this is an individually negotiated Agreement and he agrees that his
termination of employment with Grainger is not pursuant to an employment
termination program as that term is used in the ADEA.


  The Officer understands that this waiver and release is an essential and
material term of this Agreement and that, without such provision, no agreement
would have been reached by the parties.


7. Covenant Not to Sue. The Officer, together with his Spouse, agree not to
pursue or permit to be filed or pursued against Grainger, any claim or action
before any federal, state or local administrative, legislative or judicial body
based on any claim or liability described in the foregoing section, or otherwise
related to the Officer’s employment with Grainger, and understand that the
purpose of this waiver and release is to dispose of, with finality, any claims
that the Officer may have against Grainger so that there will be no disputes or
controversies concerning any matters following the Resignation Date. Neither the
Officer nor his Spouse has any such claim or lawsuit outstanding at this time,
nor does the Officer or his Spouse know of any such potential claim or lawsuit
that may be asserted by the Officer, his Spouse or any other person in
connection with the Officer’s employment with Grainger. The Officer understands
that the terms of this Section do not apply to a challenge to the knowing and
voluntary nature of this release with respect to claims under ADEA.


4

--------------------------------------------------------------------------------



8. Non-Disparagement. The Officer, together with his Spouse, agree to take no
action in derogation or disparagement of Grainger, its business, or its
strategic interests. The Officer, together with his Spouse, further agree not to
discuss or otherwise comment on Grainger, its business, or its strategic
interests, in public, for publication on electronic media (including but not
limited to chat rooms, message boards, or the like), in similar public forums,
or otherwise, other than communication of publicly available information.
Grainger agrees that it will make no public statements nor sanction any action
in derogation or disparagement of the Officer or his Spouse.


9. Non-Interference with Business Relationships. The Officer agrees not to
interfere with the employment of any Grainger employee or otherwise with the
business relationships of Grainger, and to the extent required to enforce this
promise, agrees not to induce, directly or indirectly, any Grainger customer or
supplier to breach any contract with Grainger, and further agrees not to
solicit, attempt to hire, or hire, directly or indirectly, any Grainger
employee, or request, induce or advise any such employee to leave the employment
of Grainger at any time before the Retirement Date and for one year thereafter.
Should the Officer wish to hire a Grainger employee in contravention of this
Section, or to perform work which is precluded by the Officer’s non-competition
obligations referenced in Section 4 above, the Officer understands that he may
request that Grainger agree that the Officer may perform such work or offer
employment to such employee, and that with Grainger’s written agreement, which
it may withhold at its sole discretion, the Officer may do so.


10. Return of Property; Business Expenses. On or before the Officer’s
Resignation Date, the Officer agrees to account for and return to Grainger all
Grainger property, including but not limited to proprietary information, which
is in the Officer’s possession or control. This property includes (but is not
limited to) personal computers (and related equipment and software),
correspondence, files, reports, minutes, plans, records, surveys, diagrams,
computer print-outs, floppy disks, manuals, client/customer information and
documentation, and any company research, goals, objectives, recommendations,
proposals or other information relating to Grainger, its business, or its
clients or customers, which is not generally known to the public, and which the
Officer acquired in the course of his employment with Grainger. Notwithstanding,
Officer shall be permitted to retain his Grainger laptop computer, less any
Grainger installed software that may otherwise be installed on that computer.
The Officer further agrees that all business expenses incurred prior to the
Resignation Date that are reimbursable in accordance with Grainger’s normal
policies and procedures have been reimbursed to the Officer or submitted for
reimbursement, and that other than as specifically provided in this Agreement,
the Officer will not incur any additional business expenses after the
Resignation Date.


11. Confidential Information. The Officer agrees to refrain from ever disclosing
to anyone outside the employment of Grainger any confidential or trade secret
information, whether in oral, written and/or electronic form, including but not
limited to information that (a) relates to Grainger’s past, present and future
research, development, technical and non-technical data and designs, finances,
marketing, products, services, customers, suppliers, and other business
activities of any kind or (b) has been identified, either orally or in writing,
as confidential by Grainger; provided that this limitation shall not apply to
information that is part of the public domain through no breach of this
Agreement or is acquired from a third party not under 


5

--------------------------------------------------------------------------------



similar nondisclosure obligations to Grainger. The Officer acknowledges that
his/her obligations under any confidentiality or nondisclosure or similar
agreements or provisions that the Officer previously executed will remain in
full force and effect. Further, through the Retirement Date, the Officer agrees
to fully comply with all policies of Grainger regarding confidential or trade
secret information, inasmuch as the Officer is receiving compensation from
Grainger.



12. Cooperation with Company. The Officer agrees to both make himself available
and to provide reasonable cooperation to Grainger or its attorneys to assist
Grainger or serve as a witness in connection with any matter, litigation or
potential litigation in which the Officer may have knowledge, information, or
expertise. The Officer also agrees to provide Grainger or its designated
representatives, upon request, with information and assistance about programs,
processes, and projects related to the Officer’s job responsibilities while
employed by Grainger; to answer any questions relating to the work to which the
Officer was assigned; and to otherwise provide reasonable cooperation to
Grainger regarding matters relating to this Agreement and the Officer’s
employment with Grainger.


13. Breach of Agreement; Misconduct. The Officer, together with his Spouse,
understands and agrees that if, after receiving all or any part of the payments
and benefits described herein, the Officer breaches this Agreement, or commits
or is discovered to have committed any act of embezzlement, fraud or theft with
respect to the property of Grainger, or deliberately causes or is discovered to
have deliberately caused, any loss, damage, injury or other endangerment to
Grainger’s property, reputation or past, present, or future directors, officers
or employees, Grainger reserves the right to demand repayment of all such
payments and benefits. Grainger shall further be released from any future
payment then due and shall discontinue any and all benefit coverage (other than
retiree health coverage, vested benefits under the PST and SPSP, and COBRA
coverage if otherwise available). To the extent permitted by law, the Officer
and his/her Spouse further understand and agree that Grainger reserves the right
to pursue all other available remedies in an effort to preserve its legitimate
business interests. The Officer also agrees to indemnify and hold harmless
Grainger from any loss, cost, damage, or expense, excluding attorneys’ fees,
which Grainger may incur because of the Officer’s violation of this Agreement.
The Officer understands that this Section does not apply to a challenge to the
knowing and voluntary nature of this release with respect to claims under ADEA.


14. Supersedes Other Agreements. Other than any vested rights that the Officer
may have under employee benefit plans subject to ERISA, or contained within any
Non-Competition obligation previously acknowledged by Officer, the Officer
understands that this Agreement supersedes any and all obligations (written or
oral) which Grainger otherwise might have to the Officer or his Spouse for
compensation or other expectations of remuneration or benefit on the Officer’s
part. The Officer specifically acknowledges that all of Grainger’s obligations
under the Change in Control Employment Agreement dated as of March 25, 1999 (the
“Change in Control Agreement”) shall become null and void as of the Resignation
Date.


15. Acceleration upon Change in Control. All unpaid cash amounts payable to the
Officer under this Agreement shall become immediately payable in full upon the
occurrence of a Change in Control (as defined in the Change in Control
Agreement); provided that this Section 15 shall 


6

--------------------------------------------------------------------------------



not apply with respect to the plans referenced in Sections 3(g) and 3(h) of this
Agreement, concerning which plans the Change in Control provisions therein
contained shall govern. With respect to unpaid cash amounts payable to the
Officer under this Agreement pursuant to the MIP, PST, and SPSP, such amounts,
prorated as appropriate, are to be determined as provided under the Change in
Control Agreement. In the event of a Change in Control, the Officer will be
eligible to immediately participate in Grainger’s retiree health program, as it
may be in effect from time to time, at the premium rate applicable to a retiree
with 25 years of service, who has attained age 55.



16. Continuation After Death. The Officer understands that in the event of the
Officer’s death, Grainger’s obligations under this Agreement will extend to the
Officer’s beneficiaries, heirs, executors, administrators, personal
representatives and assigns.


17. Agreement Not Assignable. The Officer and his Spouse understand that neither
the Officer nor his Spouse may assign, and represent that they have not
assigned, this Agreement nor any rights or Grainger’s obligations under this
Agreement to any other person.


18. Entire Understanding. The Officer and his Spouse understand and agree that
this Agreement contains the entire understanding between the parties and may not
be amended except by mutual agreement in an amendment executed by all parties.


19. Severability. The provisions of this Agreement are declared to be severable,
which means that if any provision of this Agreement or the application thereof
is found to be invalid, the invalidity shall not affect other provisions or
applications of this Agreement, which will be given effect without the invalid
provisions or applications.


20. Confidentiality of Agreement. The Officer and his Spouse represent and agree
to keep the terms, amount and fact of this Agreement completely confidential,
and that the Officer and his/her Spouse will not disclose any information
concerning this Agreement to anyone; provided, however, that this Section will
not prevent the Officer or his Spouse from disclosing information concerning
this Agreement to the Officer or his Spouse’s attorneys, accountants, financial
or tax advisors, a designated Grainger official, or as required by law.
Notwithstanding, in accordance with Treasure Regulation 1.6011-4(b)(3)(iii) each
party (and each employee, representative, or other agent of each party) to this
Agreement may disclose to any and all persons, without limitation of any kind,
the tax treatment, tax structure, and all materials of any kind provided to the
other party relating to such tax treatment and tax structure.


21. Jurisdiction and Governing Law. This Agreement shall in all respects be
interpreted, enforced and governed by and under the laws of the State of
Illinois.


22. Voluntary Agreement. The Officer and his Spouse acknowledge that the
payments and benefits that Grainger is providing hereunder exceed the
compensation and benefits otherwise payable to the Officer or on the Officer’s
behalf, and that such compensation and benefits are provided by Grainger in
exchange for execution of this Agreement. The Officer and his Spouse acknowledge
that they were given twenty-one (21) days to consider the terms of this
Agreement, that either the Officer or his Spouse may revoke this Agreement at
any time 


7

--------------------------------------------------------------------------------



within seven (7) days after the date that the Officer and his/her Spouse sign
it, and that they have been advised to and have had the opportunity to seek out
counsel of their own choice. Any revocation must be communicated in writing, via
personal delivery or overnight mail, to Henry F. Galatz, Labor Counsel, W.W.
Grainger, Inc., 100 Grainger Parkway, Lake Forest, Illinois 60045. The Officer
and his/her Spouse further understand that this Agreement does not take effect
until after the expiration of the seven (7) day period for revocation. All
referenced Separation Payments and applicable benefits identified in this
Agreement will automatically cease on the 21st day should the Officer not return
a fully executed copy of this Agreement to Grainger within the specified 21st
day consideration period. The Officer and his Spouse have read this Agreement
and understand all of its terms.



I have read this Separation Agreement and General Release and I understand all
of its terms. I voluntarily execute this Separation Agreement and General
Release with full knowledge of its meaning, on this 31st day of March, 2004.

/s/ John W. Slayton

--------------------------------------------------------------------------------



I have read this Separation Agreement and General Release and I understand all
of its terms. I voluntarily execute this Separation Agreement and General
Release with full knowledge of its meaning, on this 31st day of March, 2004.

/s/ Elizabeth B. Slayton

--------------------------------------------------------------------------------



W.W. Grainger, Inc.

By:   /s/ David Esler


--------------------------------------------------------------------------------

 

 

8

 

 

 

 

 